DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. Claims 1-, 3-11, 13, 18, and 20 are amended. This is a Non-Final Office Action in response to Amendments and Arguments filed 8/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2021 has been entered.
Office Action Citation Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Response to Arguments
Applicant’s arguments, see p. 12-13, regarding the 112(f) interpretation of “wireless communication device” has been fully considered and is persuasive. The interpretation of the “wireless communication device” has been updated in the 112(f) section below.
Applicant’s arguments, see p. 15, filed 8/12/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are not persuasive. The claims were found to read on Fleischmann upon further consideration of Fleishmann.  Applicant argues that Fleischmann does not teach identifying the target aerial platform from a plurality of aerial platforms by determining the relative position of the UAV from the target aerial platform using the markers. Upon further consideration of the written disclosure of the instant Application, it was found that the claim amendments contained new matter and were indefinite. It is unclear how a target platform may be selected from a plurality using both the communication information and the markers. The specification describes that the target platform is selected/identified using the communication information. The markers are used merely to determine the relative position/location in aiding the UAV to land or move towards the platform. This is exactly what Fleischmann teaches, as mapped in the prior art rejection below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (i) “a wireless communication device configured to establish…” in Claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	(i) is interpreted as a communication device according to [0021] and/or [00119];
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The amendments to the claim recite “wherein determining the target aerial platform from the one or more available aerial platforms includes determining a position of the target aerial platform based upon two or more first preset markers….” (1) The specification is silent as to multiple first preset markers; it appears that there are a first and a second present marker. (2) The step of identifying the target platform from the plurality of platforms occurs in step 503 ([0075]) which determines the target platform from a plurality of platforms by other means. The markers are merely used for determining the position of the target marker which is used to help land the vehicle ([0046, 0047, 0055]). In other words, the determining the target aerial platform appears to be a separate step from determining the position using the markers.
Claim(s) 2-12 and 14-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and 13, respectively, and for failing to cure the deficiencies listed above.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejections result in a 112(b). It is unclear how determining a target aerial platform from a plurality of platforms occurs by both (a) determining the location with communication information from the aerial platform and (b) determining a position of the target aerial platform using a marker. The specification is silent as to how this occurs and it is unclear how to interpret the steps (are they mutually exclusive, does one follow the other, are they simultaneous, what if they contradict each other, is the communication the same as the marker). The limitation is interpreted as a separate step: 
Claim(s) 2-12 and 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and 13, respectively, and for failing to cure the deficiencies listed above.
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The acronym GPS renders the claim indefinite. While the acronym is commonly understood, acronyms may change in meaning over time or represent different technologies by different people or cultures. It is interpreted as Global Positioning System (GPS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0250933 A1) in view of Uyeki (US 2014/0316939 A1) further in view of Fleischman et al. (US 2016/0122038 A1).
Claim 1, Kim et al. discloses an unmanned aerial vehicle (UAV) ([0030, 0048]) comprising: 	a detection circuit configured to generate a supplement demand signal in response to a need of the UAV for resource supplement ([0085]); 	a wireless communication device configured to establish a wireless communication connection with at least one aerial platform and communicate with the at least one aerial platform in response to the supplement demand signal being generated ([0086]); and 	a control circuit electrically connected to a propulsion assembly and the wireless communication device and configured to: 		determine a target aerial platform from a plurality of platforms ([0086]).	Kim et al. does not disclose:			determine one or more available aerial platforms from the at least one aerial platform based on respective state information of the at least one aerial platform, the one or more available aerial platforms being in a standby state ([0055-056]) and having resource that meets a requirement of the supplement demand signal ([0054]),		determine a target aerial platform from the one or more available aerial platforms based upon communication information received by the UAV, the communication information including the respective state information ([0058]).	However, Uyeki teaches determine one or more available aerial platforms from the at least one aerial platform based on respective state information of the at least one aerial platform, the one or more available aerial platforms being in a standby state ([0055-056]) and having resource that meets a requirement of the supplement demand signal ([0054]),		determine a target aerial platform from the one or more available aerial platforms  ([0058]. Examiner’s note: Kim et al. teaches the UAV system including the detection circuit and the wireless communication device and using the system to determine where to charge. Uyeki teaches the technique of determining a charging station (analogous to the platforms in Kim et al.) based on the availability and a resource that meets a requirement of the supplemental demand signal (i.e. the compatibility of the charging station with the vehicle) .	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Uyeki with the motivation of ensuring reliable charging stations are selected ([0002]).	Kim et al. discloses: 	generate a flight control signal based upon communication information of the target aerial platform received by the wireless communication device ([0086-0087]), and 		control the propulsion assembly to adjust a spatial distance between the UAV and the target aerial platform based upon the flight control signal to enable an airborne replenishment to the UAV by the target aerial platform ([0079-0081, 0087-0088]; The docking embodiment also reads on the limitation).
	Kim et al. does not disclose wherein determining the target aerial platform from the one or more available aerial platforms includes determining a position of the target aerial platform based upon two or more first preset markers provided on two or more corresponding sides of the target aerial platform for an imaging device of the UAV to capture, the two or more first preset markers providing guidance for adjusting flight parameters of the UAV.	However, Fleischman et al. teaches the aforementioned limitation ([0070-0071]; Examiner’s note: [0051] also discloses that the identifier helps the UAV to determine the identity of the landing platform which may read on identifying/determining a target platform).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Fleischman et al. with the motivation of improving the accuracy of docking/landing with the rechargeable UAV. 
As per Claim 2, Kim et al. discloses the UAV of claim 1, wherein the supplement demand signal includes a power supplement demand signal generated by the detection circuit in response to detecting that a capacity of a battery of the UAV is below a preset threshold ([0085]).
As per Claim 5, Kim et al. discloses the UAV of claim 1, wherein the control circuit is further configured to adjust flight parameters of the UAV to direct the UAV to land onto a landing area of the target aerial platform ([0015]).
As per Claim 11, Kim et al. discloses the UAV of claim 1, wherein the control circuit is further configured to: 	calculate a spatial distance between the UAV and each of at least one of the at least one aerial platform based upon communication information from the each of the at least one of the at least one aerial platform ([0055]; Claim 1), and 	determine one of the at least one of the at least one aerial platform that has a shortest spatial distance to the UAV as the target aerial platform ([0055]; Claim 1).

Claim 12, Kim et al. does not disclose the UAV of claim 11, wherein the communication information of each of the at least one of the at least one aerial platform includes state information indicating the corresponding aerial platform is in a standby state and has resources that meets a requirement of the supplement demand signal. 	However, Uyeki teaches the aforementioned limitation ([0054-0056)].	The motivation to combine Kim et al. with Uyeki was provided in the rejection of Claim 1.

As per Claim 13, Kim et al. discloses a method of providing airborne replenishment to an unmanned aerial vehicle (UAV), comprising: 	generating a supplement demand signal in response to a need of the UAV for resource supplement ([0085]);  	establishing a wireless communication connection with at least one aerial platform and communicating with the at least one aerial platform in response to the supplement demand signal being generated ([0086]); 	determining a target aerial platform from the at least one aerial platform ([0086]); 
	Kim et al. does not disclose:			determining one or more available aerial platforms from the at least one aerial platform based on respective state information of the at least one aerial platform, the one or more available aerial platforms being in a standby state ([0055-056]) and having resource that meets a requirement of the supplement demand signal ([0054]),		determining a target aerial platform from the one or more available aerial platforms based upon communication information received by the UAV, the communication information including the respective state information ([0058]).	However, Uyeki teaches determine one or more available aerial platforms from the at least one aerial platform based on respective state information of the at least one aerial platform, the one or more available aerial platforms being in a standby state ([0055-056]) and having resource that meets a requirement of the supplement demand signal ([0054]),		determine a target aerial platform from the one or more available aerial platforms based upon communication information received by the UAV, the communication information including the respective state information ([0058]. Examiner’s note: Kim et al. teaches the UAV system including the detection circuit and the wireless communication device and using the system to determine where to charge. Uyeki teaches the technique of determining a charging station (analogous to the platforms in Kim et al.) based on the availability and a resource that meets a requirement of the supplemental demand signal (i.e. the compatibility of the charging station with the vehicle) .	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Uyeki with the motivation of ensuring reliable charging stations are selected ([0002]).	Kim et al. discloses: 	generating a flight control signal based upon communication information of the target aerial platform received from the target aerial platform ([0086-0087]); and 	adjusting a spatial distance between the UAV and the target aerial platform based upon the flight control signal to enable the airborne replenishment to the UAV by the target aerial platform ([0079-0081, 0087-0088]; The docking embodiment also reads on the limitation).
	Kim et al. does not disclose wherein determining the target aerial platform from the one or more available aerial platforms includes determining a position of the target aerial platform based upon two or more first preset markers provided on two or more corresponding sides of the target aerial platform to be captured by an imaging device of the UAV, the two or more first preset markers providing guidance for adjusting flight parameters of the UAV.		However, Fleischman et al. teaches the aforementioned limitation ([0070-0071]; Examiner’s note: [0051] also discloses that the identifier helps the UAV to determine the identity of the landing platform which may read on identifying/determining a target platform).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Fleischman et al. with the motivation of improving the accuracy of docking/landing with the rechargeable UAV.

As per Claim 14, Kim et al. discloses the method of claim 13, wherein the supplement demand signal includes a power supplement demand signal generated in response to detecting that a capacity of a battery onboard the UAV is below a preset threshold ([0085]).

As per Claim 15, Kim et al. discloses the method of claim 14, 	wherein the communication information received from the target aerial platform includes at least position information and altitude information of the target aerial platform ([0044, 0086]),  	the method further comprising: 		obtaining position information and altitude information of the UAV ([0044, 0086]);  		determining an effective wireless charging area based upon the position information and the altitude information of the UAV and the position information and the altitude information of the ([0087]; Determining a crosspoint); 		performing at least one of:
		adjusting flight parameters of the UAV to direct the UAV to move into the effective wireless charging area to receive wireless charging provided by the target aerial platform ([0080-0082])., or 	sending the flight control signal to the target aerial platform to direct the target aerial platform to move toward the UAV, such that the UAV is within the effective wireless charging area to receive the wireless charging provided by the target aerial platform ([0080-0082]).

As per Claim 16, Kim et al. discloses the method of claim 13, further comprising: 	adjusting flight parameters of the UAV to direct the UAV to land onto a landing area of the target aerial platform to receive the airborne replenishment provided by the target aerial platform ([0015]).
As per Claim 17, Kim et al. discloses the method of claim 16, further comprising: 	obtaining position information and altitude information of the UAV ([0080]), and calculating the spatial distance between the UAV and the target aerial platform based upon the position information and the altitude information of the UAV and position information and altitude information of the target aerial platform ([0080-0081]); and/or 	Kim et al. does not disclose the altitude information of the UAV and the altitude information of the target aerial platform are used in the determining of the spatial distance; however, Kim et al. discloses that altitude is part of the operation information sent between the aircraft and used in controlling both aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to use the altitude in determining and maintaining a distance between the aircraft as Kim et al. is already configured to use the altitude to 	Kim et al. discloses: 	calculating the spatial distance between the UAV and the target aerial platform based upon a strength of a wireless signal transmitted from the target aerial platform (The BRI of the claim does not require the second alternative).
As per Claim 18, Kim et al. discloses the method of claim 17, further comprising, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a preset distance: 	directing an imaging device onboard the UAV to capture an image of a surrounding environment ([0076-0077]); 	adjusting the flight parameters of the UAV according to a guidance to move in a direction toward the position of the target aerial platform ([0076-0077]).	Kim et al. does not disclose: 	analyzing the image to recognize two or more first preset markers on two or more corresponding sides at least one side of the target aerial platform to determine the position of the target aerial platform; 	adjusting the flight parameters of the UAV according to a guidance configured in the preset marker to direct the UAV to move in a direction toward the position of the target aerial platform		However, Fleischman et al. teaches the aforementioned limitation ([0071]).Kim et al. with Fleischman et al. was provided in the rejection of Claim 13.

As per Claim 19, Kim et al. discloses the method of claim 18, further comprising, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a threshold distance shorter than the preset distance ([0085]): 	adjusting the flight parameters of the UAV in a vertical direction to land the UAV onto the landing area of the target aerial platform ([0067]).	Kim et al. does not disclose the altitude information of the UAV and the altitude information of the target aerial platform are used in the determining of the spatial distance; however, Kim et al. discloses that altitude is part of the operation information sent between the aircraft and used in controlling both aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to use the altitude in determining and maintaining a distance between the aircraft as Kim et al. is already configured to use the altitude to control the positioning of the vehicles, with the motivation to improve the accuracy of control by using all the data used in the other control schemes.
As per Claim 20, Kim et al. does not disclose the method of claim 19, 	the method further comprising: 		directing the imaging device to capture an image of the target aerial platform and analyzing the image to recognize a second preset marker on the landing area; and 		determining a position of the landing area based upon the second preset marker; and 			adjusting the flight parameters of the UAV according to a guidance configured in the Fleischman et al. teaches:	wherein the preset marker is a first preset marker ([0071]), 	the method further comprising: 		directing the imaging device to capture an image of the target aerial platform and analyzing the image to recognize a second preset marker on the landing area ([0071]); and 		determining a position of the landing area based upon the second preset marker ([0071]); and 					adjusting the flight parameters of the UAV according to a guidance configured in the second preset marker to direct the UAV to land onto the landing area ([0072]).	The motivation to combine Fleischman et al. with Kim et al. was provided in the rejection of Claim 13.
Claim(s) 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0250933 A1) in view of Uyeki (US 2014/0316939 A1) further in view of Fleischman et al. (US 2016/0122038 A1) and further in view of Collins et al. (US 2018/0364740 A1).
As per Claim 3, Kim et al. discloses the UAV of claim 2, further comprising: 	a positioning device configured to obtain position information of the UAV ([0044, 0086]); and 	an altitude measurement device configured to measure altitude information of the UAV ([0044, 0086]), wherein, 	the communication information of the target aerial platform includes position information and ([0087]; “Operation information” is described elsewhere in the disclosure as being coordinate or altitude information), the control circuit is further configured to: 		determine an effective wireless charging area based upon the position information and the altitude information of the UAV and the position information and the altitude information of the target aerial platform ([0087]; Determining a crosspoint), and 		perform at least one of adjusting flight parameters of the UAV to direct the UAV to move toward the target aerial platform or sending the flight control signal to the target aerial platform through the wireless communication device to direct the target aerial platform to move toward the UAV, such that the UAV enters the effective wireless charging area to receive wireless charging provided by the target aerial platform ([0080-0082]).	Kim et al. does not disclose that the positioning device is a GPS and that the altitude measurement device is a barometer.	However, Collins et al. teaches a known technique of using a GPS to determine UAV location and a barometer to determine altitude/pressure ([0090]). This known technique is applicable to the system of Kim et al. as they both share characteristics and capabilities, namely, they are directed to a UAV landing on a charging platform.
As per Claim 4, Kim et al. discloses the UAV of claim 3, further comprising: 	a power receiving device, wherein the control circuit is further configured to generate a wireless charging signal in response to the UAV entering the effective wireless charging area to establish a wireless connection between the power receiving device and a power transmission device of the target aerial platform ([0080-0082, 0088]).
Claim 6, Kim et al. discloses the UAV of claim 5, further comprising: 	a positioning device configured to measure position information of the UAV ([0044, 0086]); and 	an altitude measurement device configured to measure altitude information of the UAV ([0044, 0086]), wherein the control circuit is further configured to: 		direct the wireless communication device to receive communication information of the target aerial platform from the target aerial platform ([0087]), the communication information of the target aerial platform includes at least one of: 		position information and altitude information of the aerial platform [0087]; “Operation information” is described elsewhere in the disclosure as being coordinate or altitude information), or 		a strength of a wireless signal transmitted from the target aerial platform, determine a flight direction of the UAV based upon (Examiner’s note: the BRI of the claims does not require the second alternative): 		the position information and the altitude information of the UAV and the position information and the altitude information of the target aerial platform, and/or a direction in which the strength of the wireless signal transmitted from the target aerial platform is increasing (The final limitation is part of the second alternative identified in the Examiner’s note above).
	Kim et al. does not disclose that the positioning device is a GPS and that the altitude measurement device is a barometer.	However, Collins et al. teaches a known technique of using a GPS to determine UAV location and a barometer to determine altitude/pressure ([0090]). This known technique is applicable to the system of Kim et al. as they both share characteristics and capabilities, namely, they are directed to a UAV landing on a charging platform.
Claim 7, Kim et al. discloses the UAV of claim 6, wherein the control circuit is further configured to calculate the spatial distance between the UAV and the target aerial platform ([0080]) based upon: 	the position information of the UAV and the position information of the target aerial platform ([0080-0081]), and/or the strength of the wireless signal transmitted from the target aerial platform (Examiner’s note: the BRI of the claims does not require the second alternative).	Kim et al. does not explicitly disclose the altitude information of the UAV and the altitude information of the target aerial platform are used in the determining of the spatial distance; however, Kim et al. discloses that altitude is part of the operation information sent between the aircraft and used in controlling both aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to use the altitude in determining and maintaining a distance between the aircraft as Kim et al. is already configured to use the altitude to control the positioning of the vehicles, with the motivation to improve the accuracy of control by using all the data used in the other control schemes. 
As per Claim 8, Kim et al. discloses the UAV of claim 7, wherein the control circuit is further configured to, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a preset distance: 	direct an imaging device onboard the UAV to capture an image of a surrounding environment ([0076-0077]), and 	adjust the flight parameters of the UAV to move in a direction toward the position of the target aerial platform ([0076]; Docking).Kim et al. does not disclose analyze the captured image to recognize the two or more first preset markers on at least one side of the target aerial platform to determine the position of the target aerial platform;	adjust the flight parameters of the UAV according to a guidance configured in the preset marker to direct the UAV to move in a direction toward the position of the target aerial platform	However, Fleischman et al. teaches the aforementioned limitation ([0070-0071]).	The motivation to combine Kim et al. with Fleischman et al. was provided in the rejection of Claim 1.

As per Claim 9, Kim et al. discloses the UAV of claim 8, wherein the control circuit is further configured to, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a threshold distance shorter than the preset distance, adjust the flight parameters of the UAV in a vertical direction to land the UAV onto the landing area of the target aerial platform based upon the altitude information of the UAV and the altitude information of the target aerial platform ([0076-0077]).

As per Claim 10, Kim et al. does not disclose the UAV of claim 9, wherein: 	the control circuit is further configured to: 		direct the imaging device to capture an image of the target aerial platform and analyze the image to recognize a second preset marker on the landing area, determine a position of the landing area based upon the second preset marker, and 		adjust the flight parameters of the UAV according to a guidance configured in the second preset marker to direct the UAV to land onto the landing area.Fleischman et al. teaches:	the preset marker is a first preset marker ([0071]), and 	the control circuit is further configured to: 		direct the imaging device to capture an image of the target aerial platform and analyze the image to recognize a second preset marker on the landing area, determine a position of the landing area based upon the second preset marker ([0071]), and 		adjust the flight parameters of the UAV according to a guidance configured in the second preset marker to direct the UAV to land onto the landing area ([0072]).	The motivation to combine Fleischman et al. with Kim et al. was provided in the rejection of Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619